Title: From George Washington to Timothy Pickering, 12 May 1782
From: Washington, George
To: Pickering, Timothy


                        
                            Sir
                            Head Quarters 12th May 1782
                        
                        You will be pleased to settle with the Engineer what Number of plank & other materials will be
                            necessary for the proposed Operations of the Campaign—and as soon as this is ascertained you will make immediate &
                            effectual provision for obtaining them in the earliest & best Manner.
                        You will also take Measures to inform your self what Number & kinds of public Boats there may be
                            remaing in any part of Connecticut & on the Sound—of those which were provided in that Quarter in the year 1780—or
                            at any Time since—& make your Reports to me as soon as possible—I am &c. 

                    